PER CURIAM.
The defendant, Lester Scott, was convicted of first degree murder, LSA-R.S. 14:30, and sentenced to life imprisonment without benefit of probation, parole, or suspension of sentence.
There are five assignments of error, four of which depend upon whether there was appreciable evidence of an overt act on the part of the victim before the defendant attacked him. See State v. Lee, La., 331 So.2d 455 (1976). The trial judge found no such evidence. We agree with his ruling.
The remaining assignment of error is considered abandoned as it was neither briefed nor argued. State v. Phillips, La., 337 So.2d 1157 (1976). The conviction and sentence are affirmed.
SUMMERS, J., concurs.